Citation Nr: 0325039	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUES

1.	Entitlement to service connection for sinusitis.

2.	Entitlement to service connection for asthma.

3.	Entitlement to service connection for a left knee 
disorder.

4.	Entitlement to service connection for residuals of a 
right 1st toe contusion.

5.	Entitlement to service connection for bilateral 
sebaceous cysts of the peri-auricular region.

6.	Entitlement to service connection for loss of vision.

7.	The propriety of the initial noncompensable rating 
assigned for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1982 to October 
1991.

This appeal arises from a February 1998 rating action that 
granted service connection for residuals of a right wrist 
fracture and assigned an initial noncompensable rating.   
Inasmuch as a higher rating is available for the wrist, and 
the veteran is presumed to seek the maximum available benefit 
for that disorder, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).  

This appeal also arises from a November 1998 rating action 
that denied service connection for sinusitis, asthma, a left 
knee disorder, residuals of a right 1st toe contusion, 
bilateral sebaceous cysts of the peri-auricular region, and 
loss of vision.  In March 1999, the veteran testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.

By decision of December 2000, the Board of Veterans Appeals 
(Board) remanded this case to the RO for due process 
development.

In written argument which was received in May 2003, the 
veteran and his representative claimed service connection for 
a right shoulder disorder as secondary to his service-
connected residuals of a right wrist fracture.  That issue 
has not been adjudicated by the RO and is not properly before 
the Board for appellate review at this time, and is thus 
referred to the RO for appropriate action. 


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  In this regard, the Board notes that the VCAA 
requires the VA to inform the veteran of the evidence 
necessary to complete the claim, and how VA would make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Appellate review discloses that, in written argument dated in 
June and September 2003, the veteran's representative has 
invoked the VCAA's duty to assist provisions to request VA 
examinations to obtain information about the nature and 
etiology of the disabilities at issue for service connection, 
and their relationship, if any, to military service.  The 
Board concurs, and finds that such examinations with nexus 
opinions would assist in the equitable adjudication of these 
claims.  The current evidence of record is also deficient 
with respect to medical findings required to adjudicate the 
claim regarding the propriety of the initial noncompensable 
rating assigned for residuals of a right wrist fracture, to 
specifically include findings as to the extent of functional 
loss due to pain and other factors, to include with repeated 
use and during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202-207 (2002).  Under the 
circumstances, the Board finds that the veteran should be 
afforded new VA examinations prior to an appellate decision 
in this case.  The veteran is hereby advised that failure to 
report for any scheduled examination, without good cause, may 
well result in denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to him and his 
representative by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in San Juan, Puerto 
Rico.  Thus, the RO must obtain and associate with the claims 
file all pertinent outstanding medical records from that VAMC 
from March 2003 to the present time, as well as undertake 
efforts to obtain any other pertinent outstanding medical 
records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request the San Juan 
VAMC to furnish copies of all records of 
medical treatment and evaluation of the 
veteran for respiratory, right wrist, 
left knee, and right 1st toe disorders, 
vision problems, and skin disorders 
affecting the ears from March 2003 to the 
present time. The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA respiratory, orthopedic, 
ophthalmologic, and dermatologic 
examinations, as appropriate, to obtain 
pertinent information as to the nature 
and etiology of each disability at issue 
for service connection, and its 
relationship, if any, to military 
service, as well as the extent and degree 
of severity of his service-connected 
residuals of a right wrist fracture.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The respiratory examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed respiratory disorder, to 
specifically include sinusitis and 
asthma, is the result of injury or 
disease incurred in or aggravated by 
service.

The dermatologic examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed bilateral sebaceous cysts of 
the peri-auricular region are the result 
of injury or disease incurred in or 
aggravated by service.

The ophthalmologic examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed visual disorder is the result 
of injury or disease incurred in or 
aggravated by service.

The orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed left knee disorder and 
residuals of a right 1st toe contusion 
are the result of injury or disease 
incurred in or aggravated by service.  He 
should also conduct range of motion 
testing of the right wrist (expressed in 
degrees, with standard ranges provided 
for comparison purposes), and 
specifically state whether palmar flexion 
is limited in line with the forearm; 
whether dorsiflexion is less than 15 
degrees; and whether there is ankylosis 
of the wrist.  If ankylosis is present, 
the examiner should state whether it is 
(a) favorable in 20 to 30 degrees of 
dorsiflexion; (b) in any other position 
except favorable; or (c) unfavorable, in 
any degree of palmar flexion, or with 
ulnar or radial deviation.  The examiner 
should also render specific findings as 
to whether, during examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
wrist.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the right wrist; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the wrist.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for sinusitis, asthma, 
a left knee disorder, residuals of a 
right 1st toe contusion, bilateral 
sebaceous cysts of the peri-auricular 
region, and loss of vision, as well as 
the propriety of the initial 
noncompensable rating assigned for 
residuals of a right wrist fracture in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include discussion of all 
pertinent evidence and legal authority 
considered, and clear reasons and bases 
for its determinations), and afford them 
the requisite time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


